Citation Nr: 0609837	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for chronic 
dermatitis, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1993, including service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO denied a rating in 
excess of 10 percent for chronic dermatitis.


FINDING OF FACT

The veteran has failed to report for, and failed to offer 
good cause for her failure to report for any scheduled VA 
examination since October of 2002.


CONCLUSION OF LAW

An increased rating in excess of 10 percent for chronic 
dermatitis is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §  3.655 (2005); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 (2002 and 2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her dermatitis has grown worse 
since her last rating decision of October 1996.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (requiring 
a medical examination to determine the current level of 
disability where a four-year period had elapsed since the 
veteran's last medical examination of his service-connected 
disability and his claim for an increased rating).

In this case, the record lacks any evidence of the present 
level of disability.   The veteran filed her claim for an 
increased rating in October 2001.  The rating criteria for 
skin disorders have changed during the pendency of the 
veteran's appeal, effective August 30, 2002.  The change in 
the rating criteria for the veteran's service-connected skin 
disorder necessitated a thorough and contemporaneous medical 
examination in order to determine the appropriate rating 
under the new criteria.  

VA has attempted to procure new evidence for the veteran by 
scheduling multiple medical examinations. The evidence 
demonstrates that the veteran has not made VA aware of her 
current address.  It shows she was provided notice for but 
failed to appear for a scheduled hearing with a decision 
review officer in October 2003, for a scheduled VA 
examination of November 2005, and for a scheduled travel 
board hearing of February 2006. There is no correspondence 
from the veteran in the record since May of 2003.  She failed 
to report for the last examination scheduled in conjunction 
with her claim for increase. Notice of her November 2005 VA 
examination was sent to the veteran's last known address in 
October 2005, to no avail.

With respect to original or reopened claim, or claim for 
increase, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination in conjunction 
with a claim for increase, the claim shall be denied. 
38 C.F.R. § 3.655.  Examples of good cause are provided under 
38 C.F.R. § 3.655(a) and include illness or hospitalization 
of the claimant, or death of an immediate family member.  
These examples are not inclusive, but in this case, the 
veteran has offered no explanation as to why she failed to 
appear to scheduled VA examinations.  

"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts. If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him." Hyson v. Brown, 5 
Vet. App. 262, 265 (1993). VA has, according to law, 
attempted to reach the veteran at her last known address, and 
subsequently at the only other address on record (that of her 
mother), without success.  

Evidence of the present level of disability is required to 
establish a claim for increase. The veteran has not 
cooperated with VA in producing that evidence. The veteran is 
free to submit new evidence in the future, but, under the 
present circumstances, the claim is denied. 


ORDER

Entitlement to an increased rating for chronic dermatitis is 
DENIED.



___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


